Title: To George Washington from Daniel Kemper, 26 March 1778
From: Kemper, Daniel
To: Washington, George



Sir.
March 26th 1778.

From the Time of my Appointment as Clothier to the Army, to this Day; I have ever made it my constant Rule to attend Genl Orders, and punctually to comply with them, in the distribution of Cloathing so far as it lay in my Power; but to give general Satisfaction, or to conduct my Department so as to keep clear from Censure, (while Cloathing has been so very scarce) is what I have never expected, and is altogether impossible.
The Cloathing I had in store a few Weeks ago has been delivered to the different Regiments, agreeable to the proportion made by the Board of General Officers Excepting some few Regiments, who neglected the sending for theirs so long, that I thought it prudent to Issue them to some others, who perhaps might stand in greater need of them; and those Regiment thereby deprived of that small proportion alloted them.
With the Cloathing at present on Hand, I have Compleated Col: Morgans Rifle Corps, have Reserved One Hundred & fifty Suits compleat for your Excellencys Guards and the remainder I shall proportion to those Regiments pointed out in late Genl Orders, soon as my Health will permit, (unless I receive your Excellencys Order to the contrary.) As to the Charge laid against me by Col: Tupper for refusing to supply his Officers with Cloathing, when at the same Time I have served others, I can ⟨with⟩ Justice assure your Excellency tis altogether groundless, and I defy the officer to prove my shewing at any Time partiality to any one in preference to another.
I have never had any Cloathing sent to me for the particular use of the Officers, but I have been at the Trouble, when ever I receive any Quantity of Cloathing to examine the whole, and to collect such Articles as I have found suitable for the Officers, these I have sold to them at a moderate price, in compliance to Genl Orders, which assured them, they should have Cloathing at the usual Reasonable price, my only motive was to oblidge the Officers, altho I have never had any Directions for this purpose, nor for supplying them at any rate. and when ever any of these Articles have fallen into my Hands, I have always made it my constant practice to supply those Officers who first Apply, without shewing any difference to State or Regiment.

These are Facts, which I hope will satisfy your Excellency as to my impartial Conduct and if ⟨in the⟩ End, I shall be so Happy as to meet with your Excellency’s approbation, I shall think all my labours amply rewarded. I am Your Excellencys Most Obdt Hble Servt

Daniel Kemper Asst Clothr g⟨enl⟩

